ON MOTION FOR REHEARING.
PER' CURIAM.-
— A motion for rehearing was filed in this case and counsel for appellant asked us to hold up consideration of that motion until the case of Moler v. Wilson, first pending in our Supreme Court for determination, then on a motion for rehearing, had been finally disposed of. That has occurred, the decision of the court reported — Mo. —, 147 S-. W. 985. On consideration of that decision, we find no reason to change the conclusion heretofore reached by us in this case. The motion for rehearing is overruled.
All concur.